Title: Memorandum from Albert Gallatin, [ca. 1 November] 1811
From: Gallatin, Albert
To: Madison, James


[ca. 1 November 1811]
Notes on President’s message


sheet page
1. 1.Do the words “considerations drawn from the posture of our foreign affairs” afford a satisfactory reason for the earlier meeting of Congress?
4.The additional proofs of the repeal of French decrees are mentioned only incidentally & not as a distinct subject; and the mention of the Naples cases (subqt. to 2 Nover apparently under those decrees & at all events very offensive) is omitted.
2. 3 & 4.The war paragraphs. Two questions—1. is it more eligible to resort to war than to rely on the effect of non-importation?—2. if more eligible, is it proper and consistent with policy to recommend it? To the 1st question I would be disposed to answer in the negative less from a conviction of the prompt efficacy of non-importation in bringing G. B. to terms than from the uncertainty in every respect of the effect of a war. The resources of the Country both in men & money can be drawn but with great difficulty, and will be found much less than a view of its population & wealth would lead us at first to believe. Exclusively of accumn. of debt tending at the conclusion of the war to weaken us and retarding our natural progression, the measures necessary to carry on the war must be unpopular and by producing a change of men may lead to a disgraceful peace, to absolute subserviency hereafter to G. B., and even to substantial alterations in our institutions: whilst we can calculate almost with certainty all the evils and inconveniencies of the non-importation. If however the spirit of the Nation, or an opinion that hostilities not repelled by corresponding measures would be still more pernicious than any possible effect of a war, shall lead to an answer in the affirmative to the first question, the propriety and policy of the recommendation must still be examined. Notwithstanding the general power to recommend vested in the President, I cannot at least in this instance be perfectly reconciled with the attempt to give a tone on the question of war different from what might otherwise govern the decision of the body with whom our constitution has exclusively vested the power of making war. (If it be said that the hostilities of G. B. are already war, the Executive would have a right to repel it even without the previous sanction of Congress.) But it is above all the policy which appears questionable. If war is certainly to ensue, it is better, as soon as we are sufficiently ready, to make it at once, instead of announcing before hand that determination and thereby enabling the enemy to strike at once, to sweep our commerce, to send a fleet & reinforcements on our coast and vicinity. The only argument in favr. of the measure is that the fear of a war may induce G. B. to recede. This is doubtful: but if the experiment is attempted, the recommendation must be so framed as not to convey any threat too offensive to their pride to be digested, and yet to carry a conviction that war must be the final tho’ not immediate effect of their not receding. (I say not immediate, because if they considered it as such & concluded not to recede they would strike at once). It may be impossible to frame a recommendation precisely to that effect, but that proposed in the message may be improved. Thus the expressions “the period is arrived,” “direct & undisguised hostility” “authorising reprisals” and allusion to a lapse of the present session &a. may be softened or omitted. (Note that it seems that the first sentence of that paragraph which alludes to an extension of defensive preparations might be omitted as a special recommendation follows the ensuing paragraph).
sheet page
2. 4.last paragraph. A recommendation to encrease revenue & raise money would seem immediately connected with this. Or shall it be reserved for financial paragraph.
3. 1.Navy. Having alluded to our limited resources, it may be added that any misapplication of these will be fatal. Looking at the aggregate of resources actually in the possession of & expended by Congress during the revoly. war, paper money, foreign loans, and requisitions & advances actually paid by individual States, it has appeared to me incomprehensible that the very moderate army in actual service had not been well fed, clothed & even paid. I can account for it only on a supposition that those resources were partly mis-applied; how much was mis-applied on a navy? how much on other objects would not be an useless enquiry. But the general fact is certain, and the same remark is applicable to almost every other country. G. Britain alone has succeeded in establishing a system of debt & taxation as yet equal to the most profligate expenditure & mis-application of resources. Bonaparte is, at least in his military expenditure, a model of a judicious application of the resources which he can command; & to this system he has been forced by his inability of borrowing. The support even of our present Navy, say 2 millions a year, must either entrench on our other force which would be most fatal, or compel us to borrow 2 millions more a year. The difference between borrowing six millions a year and borrowing eight, is that the six may be borrowed at 6 p% and that if obliged to push the loan to eight, the whole of it must be borrowed at a higher interest, perhaps 8 p%. The effects on the public credit, on the war itself &a., are evident. Unless therefore great utility can be proven, the employment of that force will be a substantial evil. I believe myself that so far from there being any utility it will in its very employment diminish our means of annoying the enemy, & that every sailor engaged in public service would be more usefully employed on privateers. In a country where the resources & spirit of enterprize are great, and the command of Govt. over those resources extremely moderate, it is necessary as far as practicable to induce individuals to apply those resources of their own accord against the enemy. On land that is impossible; but on the Ocean it is our natural & a very formidable weapon. Let us apply all our resources to the defence of our seaports & of Louisiana, and to the attack of the adjacent British provinces: and let individuals attack the British commerce in every sea. I would omit altogether any recommendation on that subject, or allusion as contained in another paragraph to its utility in guarding the rights of our coast.
sheet page
3. 1.Spanish colonies. The only objection which strikes me agt. mentioning this subject is that it will hurt the pride, & may be said to be an improper interference in the concerns of Spain. If it be thought proper to allude to the subject, I think that it would be better to omit the anticipation of unfriendly views originating in misguided councils or ambition and which appears to allude to Spain & England.
" 3.protection of navigation & manufactures. The present time, when all our plans are controuled by the belligerent decrees & by the measures either of restriction or aggression which we must oppose to them, is not very proper to digest & adopt any permanent & regular system for the protection of our navigation. The subject is in public estimation absorbed in the much greater wrongs inflicted by the Belligerent nations. On the other hand the effect of the recommendation in favr. of manufactures is lessened by its being blended with that for navigation to which from the tenor of the paragraph it appears but secondary.

Blank paragraph—
Indians Will it not be good policy particularly as to G. Britain to present this subject in as favorable view as consistent with truth. It may otherwise give improper encouragement to that Nation.
Finances. Our returns are not all in. But an estimate will be furnished. It will be favorable for the present year, but shew a bad prospect for the next & will render it necessary to recommend an increase of duties and an authority to borrow.

   
   Or, The communications which accompanied the Message of the  have apprized you that France &a.

 It is proper &a. to observe that France has, subsequent to the revocation of her edicts so far as they violated the neutral commerce of the United States, authorized illegal depredations by her privateers and public vessels in the Baltic and on the high seas.
   
   Here may be added—Nor has any reparation been made or promised for the detention & confiscation of our Merchants property under the Rambouillet decrees.

 I abstain however at this time from recommending any specific measures with respect to that Nation, under the expectation that the result of the Negotiations still pending between our Minister at Paris and that Government will be ascertained before your adjournment, so as to enable us to decide with certainty on the course &a.
